IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
LAURA SUE HALPERIN,
Plaintiff,
1:18CV396

ANDREW SAUL,
Commissioner of Social Secutity,!

Ne NY NY Ne ON ON SN NL’

Defendant.
MEMORANDUM OPINION AND RECOMMENDATION
OF UNITED STATES MAGISTRATE JUDGE

Plaintiff Laura Sue Halperin (“Plaintiff”) brought this action pursuant to Section 205(g)

of the Social Secutity Act (the “Act”), as amended (42 U.S.C. § 405(g)), to obtain judicial

review of a final decision of the Commissioner of Social Security denying her claim for

Disability Insurance Benefits (“DIB”) under Title II of the Act. The patties have filed ctoss-

motions for judgment, and the administrative record has been certified to the Court for review.
I. PROCEDURAL HISTORY

Plaintiff protectively filed an application for DIB on June 7, 2013, alleging a disability

onset date of May 12, 2012. (Tr. at 17, 315-18.)? Her application was denied initially (Ir. at

114-22, 166-69) and upon reconsideration (Tr. at 123-42, 171-74). Thereafter, Plaintiff

 

* Andrew Saul was confitmed as the Commissioner of Social Security on June 4, 2019, and was sworn in on
June 17, 2019. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew Saul should be
substituted for Nancy A. Berryhill as the Defendant in this suit. No further action need be taken to continue
this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).

> Transcript citations tefer to the Sealed Administrative Record [Doc. #9].

 
tequested an administrative hearing de novo before an Administrative Law Judge (“ALJ”).
(Tr. at 177-78.) On July 27, 2016, Plaintiff, proceeding pro se, and an impartial vocational
expett (“VE”) attended the subsequent hearing. (I'r. at 69-101.) The ALJ ultimately ruled
that Plaintiff did not qualify as disabled at any time from her onset date, May 12, 2012, to her
date last insured (“DLI’) for DIB, September 30, 2015. (I'r. at 143-57.) However, the Appeals
Council granted Plaintiffs request for review, finding that Plaintiffs DLI at the time of the
ALJ’s decision was December 31, 2015, rather than September 30, 2015, and that, due to
Plaintiffs additional earnings in 2016, her current DLI was December 31, 2017. (Ir. at 162-
65, 238-43.)

Upon remand, a second heating was held before the same ALJ, which Plaintiff, her
attorney, and another impartial VE attended. (I'r. at 39-68.)? The AL] again concladed that
Plaintiff was not disabled within the meaning of the Act (Tr. at 14-32), and, on March 9, 2018,
the Appeals Council denied Plaintiffs request for review of the decision, thereby making the
AL]’s conclusion the Commissionet’s final decision for purposes of judicial review (Tr. at 1-
7, 311-14).

Il. LEGAL STANDARD

Federal law “authorizes judicial review of the Social Security Commissionet’s denial of
social security benefits.” Hines v. Barnhart, 453 F.3d 559, 561 (4th Cir. 2006). However, the
scope of teview of such a decision is “extremely limited.” Frady v. Harris, 646 F.2d 143, 144

(4th Cir. 1981). “The courts ate not to tty the case de novo.” Oppenheim v. Finch, 495 F.2d

 

3 At the outset of the second hearing, Plaintiff amended her onset date to April 1, 2013, to correspond with the
first month she treated with Dr. Paul Bradley Segebarth for her scoliosis. (Tr. at 17, 42.)

2
396, 397 (4th Cir. 1974). Instead, “a reviewing coutt must uphold the factual findings of the
AL] if they ate supported by substantial evidence and were reached through application of the
cottect legal standard.” Hancock v. Asttue, 667 F.3d 470, 472 (4th Cir. 2012) (Gnternal
quotation omitted).

“Substantial evidence means ‘such televant evidence as a reasonable mind might accept
as adequate to support a conclusion.” Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir 1993)
(quoting Richardson v. Perales, 402 U.S. 389, 390 (1971)). “It consists of more than a mete
scintilla of evidence but may be somewhat less than a preponderance.” Mastro v. Apfel, 270
F.3d 171, 176 (4th Cir. 2001) Gnternal citations and quotation marks omitted). “If there is
evidence to justify a refusal to direct a verdict were the case before a juty, then there is
substantial evidence.” Hunter, 993 F.2d at 34 (internal quotation marks omitted).

“In reviewing for substantial evidence, the coutt should not undertake to te-weigh
conflicting evidence, make credibility determinations, or substitute its judgment for that of the
[AU] Mastro, 270 F.3d at 176 (internal brackets and quotation marks omitted). “Where
conflicting evidence allows reasonable minds to differ as to whether a claimant is disabled, the
responsibility for that decision falls on the ALJ.” Hancock, 667 F.3d at 472. “The issue before
[the reviewing court], therefore, is not whether [the claimant] is disabled, but whether the
AL]’s finding that [the claimant] is not disabled is supported by substantial evidence and was
reached based upon a correct application of the relevant law.” Craig v. Chater, 76 F.3d 585,
589 (4th Cir. 1996). |

In undertaking this limited review, the Court notes that “[a] claimant for disability

benefits beats the burden of proving a disability.” Hall v. Harris, 658 F.2d 260, 264 (4th Cir.
1981). In this context, “disability” means the “inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months.” Id. (quoting 42 U.S.C. § 423(d)(1)(A)).4

“The Commissioner uses a five-step ptocess to evaluate disability claims.” Hancock,
667 F.3d at 472 (citing 20 C-F.R. §§ 404.1520(a)(4); 416.920(a)(4)). “Under this process, the
Commissioner asks, in sequence, whether the claimant: (1) worked during the alleged period
of disability; (2) had a sevete impairment; (3) had an impairment that met or equaled the
tequitements of a listed impaitment; (4) could return to her past relevant work; and (5) if not,
could perform any other work in the national economy.” Id.

A finding adverse to the claimant at any of several points in this five-step sequence
forecloses a disability designation and ends the inquity. For example, “[tlhe first step
determines whether the claimant is engaged in ‘substantial gainful activity.’ If the claimant is
working, benefits are denied. ‘The second step determines if the claimant is ‘severely’ disabled.
If not, benefits are denied.” Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

On the other hand, if a claimant carries his or her burden at the first two steps, and if
the claimant’s impaitment meets or equals a “listed impaitment” at step three, “the claimant

is disabled.” Mastto, 270 F.3d at 177. Alternatively, if a claimant.clears steps one and two,

 

4 “The Social Security Act comprises two disability benefits programs. The Social Security Disability Insurance
Program (SSDP), established by Title II of the Act as amended, 42 U.S.C. § 401 et seq., provides benefits to
disabled persons who have contributed to the progtam while employed. The Supplemental Security Income
Program (SSI), established by Title XVI of the Act as amended, 42 U.S.C. § 1381 et seq., provides benefits to
indigent disabled persons. The statutory definitions and the regulations promulgated by the Secretary for
determining disability, see 20 C.F.R. pt. 404 (SSDI); 20 C-F.R. pt. 416 (SSD, governing these two progtams ate,
in all aspects relevant here, substantively identical.” Craig, 76 F.3d at 589 n.1.

4
but falters at step three, ic., “[i]f a claimant’s impaitment is not sufficiently severe to equal ot
exceed a listed impaitment,” then “the AL] must assess the claimant’s residual functional
capacity (REC’).” Id. at 179.5 Step four then requires the AL] to assess whether, based on
that REC, the claimant can “perform past relevant work”; if so, the claimant does not qualify
as disabled. Id. at 179-80. However, if the claimant establishes an inability to return to prior
work, the analysis proceeds to the fifth step, which “requites the [Government] to prove that
a significant number of jobs exist which the claimant could perform, despite the claimant’s
impairments.” Hines, 453 F.3d at 563. In making this determination, the ALJ must decide
“whether the claimant is able to perform other work considering both [the clatmant’s RFC]
and [the claimant’s] vocational capabilities (age, education, and past work experience) to adjust
to a new job.” Hall, 658 F.2d at 264-65. If, at this step, the Government cannot catty its
“evidentiary burden of proving that [the claimant] remains able to work other jobs available .
in the community,” the claimant qualifies as disabled. Hines, 453 F.3d at 567.
Ill DISCUSSION

In the present case, the ALJ found that Plaintiff had not engaged in “substantial gainful

activity” since her amended alleged onset date. ‘The AL] therefore concluded that Plaintiff

 

5 “REC is a measurement of the most a claimant can do despite [the claimant’s] limitations.” Hines, 453 F.3d
at 562 (noting that administrative regulations requite RFC to reflect claimant’s “ability to do sustained work-
telated physical and mental activities in a work setting on a regular and continuing basis . . . [which] means 8
hours a day, for 5 days a week, or an equivalent work schedule” (internal emphasis and quotation marks
omitted)). The RFC includes both a “physical exettional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or very heavy work,” as well as “nonexertional limitations
(mental, sensory, ot skin impaitments).” Hall, 658 F.2d at 265. “RFC is to be determined by the ALJ only after
[the ALJ] considers all relevant evidence of a claimant’s impairments and any related symptoms (¢.¢, pain).”
Hines, 453 F.3d at 562-63.

 

 

 

 
met her burden at step one of the sequential evaluation process. (I't. at 19.) At step two, the
AL] further determined that Plaintiff suffered from the following severe impairments:

scoliosis and mild degenerative disc disease, status post spine surgeries in March
2017; seizure disorder; depressive disorder; and anxiety disorder.

(Tr. at 20.) The AL] found at step three that none of these impairments, individually or in
combination, met or equaled a disability listing. (Tr. at 21-23.) Therefore, the ALJ assessed
Plaintiffs RFC and determined that she could perform light work with further limitations.
Specifically, the ALJ found that Plaintiff

[tequited] a sit/stand option at a thirty-minute interval . . . ; [could] occasionalfly]

climb, balance, stoop, kneel, crouch, and crawl; no concentrated exposure to

hazards; [was] capable of simple, routine, repetitive tasks for two hour intervals

throughout the day for the duration of the workday; the work should be

performed in a stable work envitonment; thete should be no production work

and no assembly line work; no more than occasional public contact; no mote

than occasional contact with coworkers.
(Tr. at 23.) Under step four of the analysis, the ALJ determined that Plaintiff could not
petform any of her past relevant work. (Tr. at 30.) However, the ALJ concluded at step five
that, given Plaintiffs age, education, work experience, and RFC, along with the testimony of
the VE regarding those factors, Plaintiff could perform other jobs available in the national
economy and therefore was not disabled. (Tr. at 30-32.)

Plaintiff now raises one challenge to the ALJ’s decision. Plaintiff argues that “[t]he ALJ
etted in law when he failed to find that [Plaintiff] medically equaled Social Security Listing
14.09C1.” (Pl’s Br. [Doc. #13] at 6.) In particular, Plaintiff contends her scoliosis and

kyphosis ate medically equivalent to the requirements of Listing 14.09C1. (dd. at 7-8 (citing

Tr. at 483, 713).) After a careful review of the record, the Court finds no basis for remand.
“Under Step 3, the regulation states that a claimant will be found disabled if he or she
has an impaitment that ‘meets or equals one of [the] listings in appendix 1 of [20 C.F.R. Pt.
404, Subpt. P] and meets the duration requirement.” Radford vy. Colvin, 734 F.3d 288, 293
(4th Cir. 2013) (quoting 20 C-F.R. § 404.1520(a)(4) Git). “The listings set out at [20 C-F.R. Pt.
404, Subpt. P, App’x 1], ate desctiptions of various physical and mental illnesses and
abnormalities, most of which ate categorized by the body system they affect. Each impairment
is defined in terms of several specific medical signs, symptoms, or laboratory test results.”
Sullivan v. Zebley, 493 U.S. 521, 529-30 (1990). “In order to satisfy a listing and qualify for
benefits, a person must meet all of the medical criteria in a particular listing.” Bennett, 917

F.2d at 160 (citing Sullivan, 493 U.S. at 530, and.20 C.F-R. § 404.1526(a)).

 

As explained at great length in both 20 C-F.R. § 404.1526(a) and Social Security Ruling
96-6p, ‘Titles II and XVI: Consideration of Administrative Findings of Fact by State Agency
Medical and Psychological Consultants and Other Program Physicians and Psychologists at
the Administrative Law Judge and Appeals Council Levels of Administrative Review: Medical
Equivalence, 1996 WL 374180 (july 2, 1996) (“SSR 96-6p”), an impairment “is medically
equivalent to a listed impairment if it is at least equal in severity and duration to the criteria of
any listed impairment.” Pethel v. Colvin, No. 1:12CV1045, 2015 WL 631156, at *2 (M.D.N.C.

Feb. 12, 2015) (Osteen, CJ.).© “To establish medical equivalence, a claimant must present

 

®° The Court notes that for claims filed after Match 27, 2017, the regulations have been amended and several of
the prior Social Security Rulings, including SSR 96-6p, have been rescinded. However, the claim in the present
case was filed before Match 27, 2017, and the Court has therefore analyzed Plaintiff's claims pursuant to the

tules set out above. See SSR 17-2p, Titles I] and XVI: Evidence Needed by Adjudicators at the Hearings and

Appeals Council Levels of the Administrative Review Process to Make Findings About Medical Equivalence,
2017 WL 3928306 (Match 27, 2017) (rescinding SSR 96-6p).
medical findings equal in severity to all the ctiteria for that listing.” Id. (emphasis added)
(citing Sullivan, 493 U.S. at 531). “Importantly, the plaintiff bears the burden at step three to

establish that he meets or medically equals a listed impairment.” Pethel, 2015 WL 631156, at

 

*2 (citing Hunter v. Sullivan, 993 F.2d 31, 35 (4th Cir. 1993)).
Although no specific listing exists for scoliosis or kyphosis, the introductory section to
the listings for spinal disorders provides, in pertinent part, as follows:

Abnormal curvatures of the spine (specifically, scoliosis, kyphosis and
kyphoscoliosis) can tesult in impaited ambulation .... When thete is impaired
ambulation, evaluation of equivalence may be made by refetence to 14.09A.

When the abnormal cutvatute of the spine results in symptoms related to.
fixation of the dorsolumbar or cetvical spine, evaluation of equivalence may be

made by reference to 14.09C.
20 C.F.R. Pt. 404, Subpt. P, App’x 1, § 1.00L (emphasis added). In turn, Listing 14.09C1
addresses inflammatory arthritis and requites the following:
Ankylosing spondylitis or other spondyloarthropathies, with:
1. Ankylosis (fixation) of the dorsolumbat or cetvical spine as shown by
apptopriate medically acceptable imaging and measured on physical

examination at 45° or more of flexion from the vertical position (zero
degrees).

Id., § 14.09C1.7 The introductory section to the listing further explains as follows:
Listing-level severity in . . . 14.09C1 is shown by an impairment that results in

an “extreme” (vety setious) limitation. ... In 14.09C1, if you have the required
ankylosis (fixation) of your cetvical or dotsolumbar spine, we will find that you

 

7 The Court notes that the ALJ also found that Plaintiff did not meet Listing 14.09C2, which requires
Ankylosis (fixation) of the dorsolumbar ot cervical spine as shown by appropriate medically
acceptable imaging and measured on physical examination at 30° ot more of flexion (but less than
45°) measured from the vertical position (zero degrees), and involvement of two or more
otgans/body systems with one of the organs /body systems involved to at least a moderate level of
severity.

Plaintiff does not challenge that determination, and instead challenges only the determination as to Listing

14.09C1, addressed above.

 

 

 
have an extreme limitation in your ability to see in front of you, above you, and
to the side. Therefore, inability to ambulate effectively is implicit in 14.09C1.

Id., § 14.00D6(e)(i) (emphasis added).
The AL] recited the provisions of Sections 1.00L and 14.09C, and then provided the
following rationale for why Plaintiffs scoliosis and kyphosis did not medically equal Listing

14.09C:

The [ALJ] does not find that the evidence establishes sufficiently that the
claimant’s scoliosis equals either subparagraph of 14.09C. The medical evidence
does show that claimant had a cutvature measured at 58° in April 2013 [(Tr. at
483)]; 45° to 50° in September 2013 [(T'r. at 502)], 58° in May 2015 [(Ir. at 737)],
and 80° in October 2015 [(Tr. at 713)]. However, listing 14.09 requires more
than just cutve measurements. Listing 14.09 focuses on fixation (kyphosis) and
[Plaintiff's] medical records do not address this in enough detail for a medical
equivalence finding. For example, the [ALJ] notes that the imaging in April
2014 indicates that her primary curve measured 58° but the report says “there
was some uppet lumbat kyphosis in the curvature.” This suggests that there was
not fixation throughout the curve.

Further, the introductory comments to 14.00 indicate that consideration goes
beyond the curvature measutements. Section 14.00D6(e)(@) indicates that
listing-level severity in 14.09C1 is shown by an impairment that results in an
“extreme” (very serious) limitation. For example, such an individual would
show extreme limitation in their ability to see in front of themselves, above
themselves, and to the side. Inability to ambulate effectively is implicit in
14.09C1. [Plaintiff] did not have range of motion limitations to that extreme
ptior to surgery. [Plaintiff] did not demonstrate any gait disturbance until just
before the surgery. Even then, she remained able to ambulate effectively.

Listing-level severity [a]s shown in 14.09C2 requites involvement of two ot

more organs/body systems with one of the organs/body systems involved to at

least a moderate level of severity. The record does not establish this.
(Tr. at 21-22 (emphasis added).) For the reasons discussed below, Plaintiff has not shown
reversible etror atising from the ALJ’s above-quoted analysis.

Plaintiff first contends that, conttaty to the ALJ’s determination, findings from office

visits with Dr. Segebatth on April 30, 2013, and with Dr. Chewning on October 8, 2015,

9
demonstrate that Plaintiffs scoliosis and kyphosis ate medically equivalent to the requirements
of Listing 14.09C1. (Pl. Br. at 7-8 (citing Tr. at 483, 713).) According to Plaintiff, “Dr.
Segebatth took lateral standing x-rays which showed upper lumbar kyphosis and a cutve from
het T9 to L3 vertebrae measuting about 58°” (Pl. Br. at 7-8 (citing Tr. at 483)), thus
demonstrating “kyphosis of the dorsolumbar spine as shown by x-tays, which are appropriate
medically acceptable imaging” and “58 degrees of flexion, measured from a vertical position”
(PL. Br. at 8). Plaintiff additionally points out that Dr. Chewning “observed that [Plaintiff] was
‘very hyperkyphotic’ in the thoracic spine” (Pl. Br. at 8 (citing Tr. at 713)), and “found that
[Plaintiff's] lateral standing curve from L3 to T11 measured 80 degrees” (Pl. Br. at 8), which
Plaintiff contends meets the requirements of Listing 14.09C1 and contradicts “the AL]’s
finding that [Plaintiff's] kyphosis [wal]s limited to her lumbar spine” (PL Br. at 9).

However, Plaintiffs argument fails to accurately distinguish between scoliosis,
kyphosis, and the requirements of Listing 14.09C1. As noted by Plaintiff, kyphosis is an
“abnormally increased convexity in the curvature of the thoracic vertebral column as viewed
from the side; hunchback.” (Pl. Br. at 7 (citing Dorland’s Mlustrated Medical Dictionary 992
(Elsevier Saunders 32d ed. 2012).) See also Koenig v. Stouffer, 2013 WL 625337 (D. Md. Feb.
19, 2013) (“Kyphosis is a curving of the spine that causes a bowing or rounding of the back,
which leads to a hunchback or slouching posture.” (citing www.ncbi.nlm.nih.gov.)). Scoliosis
is an “abnormal lateral curvature of the spine,” that is, an S-shaped or C-shaped deformity,
where “the degree of curvature is measuted on the coronal plane,” viewed from the front or
back. American Association of Neurological Surgeons, Scoliosis, www.aans.org. Plaintiffs

medical imaging records reflect scoliosis, or lateral curvature, of 58° in 2013 and 80° in 2015,

10
as noted by the ALJ. (I'r. at 21-22, 483, 502, 737, 713.) In addition, Plaintiffs records reflect
“some” unspecified upper lumber kyphosis (forward curvature) in 2013, also reflected as a
“rotatory hump with kyphotic appearance” in 2015. (I't. at 22, 483, 713.) These records do
not reflect any specified degree of kyphosis (forward bowing or rounding). 8 ‘These records
also do not reflect a fixation (ankylosis) of any specified degree. Most importantly, there is no

evidence of any fixation measured on physical examination at “A5° or mote of flexion from

 

the vertical position” as tequited by Listing 14.09C1. See also Partipilo v. Colvin, 2015 WL
225054 (M.D. Tenn. Jan. 15, 2015) (‘A diagnosis of an abnormal curvature of the spine, for
example, says nothing about the severity of such a condition, and there is no evidence that the
plaintiff's scoliosis and kyphosis have resulted in fixation of the spine. Similarly, a Cobb angle,
which is used to measure the degree of scoliosis, is not itself indicative of fixation of the
spine.”). Thus, the mere fact that Plaintiff's doctors found lateral curvature of Plaintiff's spine
and some unspecified degtee of kyphosis in Plaintiffs upper lumbar spine does not equate to
a finding that Plaintiff suffered from “symptoms related to fixation of the dorsolumbar spine,”
measurable on physical examination at “45° ot mote of flexion from the vertical position.” 20
CER. Pt. 404, Subpt. P, App’x 1, § 1.00L, § 14.09C1 (emphasis added), ie., remaining in at
least a 45-degree forwatd-flexed position that setiously limited her ability to see in front of
het, above her, and to the side, id. § 14.00D6(e) (). As specifically held by the ALJ, “listing

14.09 requires more than just cutve measurements” and Plaintiffs medical records do not

 

8 Plaintiff's scoliosis consisted of a left-pointing curve in her thoracolumbar spine of anywhere from 45 to 80
degrees when viewed from behind. (See Tr. at 483, 502, 713, 737.) Unlike kyphosis, Plaintiff's scoliosis caused
her body to tilt laterally, causing her tib cage to move towards her pelvis. (See Tr. at 683, 704.) Plaintiff makes
no atgument that her scoliosis caused her to maintain a forward-flexed posture or prevented her from being
able to see in front of her, above het, or to the side.

11°
include evidence regarding fixation or kyphosis “in enough detail for a medical equivalence
finding.” (Tt. at 22.) As noted by the ALJ, the physical examinations themselves reflected
that she moved easily, had good balance, had good range of motion, and had full strength and
sensation (Tr. at 25, 483), with no indication of fixation measured on physical examination of
flexion from the vertical position.?

Plaintiff also atgues that “[t|he ALJ [] erred in law by arguing that Section 14.00D6(e)()
imposes an additional requirement on [Plaintiff] for meeting Listing 14.09C1” (PL Br. at 10),
by requiring a showing of “gait disturbance” and “an extreme limitation in her ability to see in
front of het, above her, and to the side” (id. at 12). As noted above, in undertaking the Listing
analysis at step three, the AL] considered the introductory comments to 14.00, that “listing
level severity in 14.09C1 is shown by an impairment that result in an ‘extreme’ (very serious
limitation.” (Tt. at 22.) The AL} then continued with examples: “For example, such an
individual would show extreme limitation in their ability to see in front of themselves, above
themselves, and to the side,” and “[iJnability to ambulate effectively is implicit in 14.09C1.”
(Tr. at 22.) According to Plaintiff, the Social Security Administration’s “commentaty when it
adopted the cuttent form of Listing 14.09C1 make cleat that: ‘[wle believe ankylosing
spondylitis or other spondyloarthropathies with ankylosis of the dorsolumbar or cervical
spines at 45° or more of flexion documented as required in final listing 14.09C1 arte in

themselves indicative of an impaitment that precludes any gainful activity.” (Pl. Br. at 11

(quoting Revised Medical Criteria for Evaluating Immune System Disorders, 73 Fed. Reg.

 

° The Coutt also notes that, contraty to Plaintiffs allegations (see Pl. Br. at 8-10 (citing Tr. at 713)), Dr.
Chewning did not find “hyperkyphosis” in Plaintiffs thoracic spine. Indeed, Dr. Chewning found just the
opposite — that Plaintiff's thoracic spine was “very hypokyphotic” (Tr. at 713, 704 (emphasis added)), meaning
that she lacked some of the normal curvature in her thoracic spine.

12
14570-01, 14585 (Mar. 18, 2008).) Thus, Plaintiff maintains that, as long as she shows “the
required fixation of [het] dorsolumbar spine,” she has inherently already shown an extreme
limitation in her ability to see around herself and, by extension, an inability to ambulate
effectively. (PL Br. at 12 (ellipses omitted).) Plaintiffs argument fails for the simple reason
that she has not shown the requited fixation of her dorsolumbar spine (or “symptoms related
to [such] fixation,” 20 C.F.R. Pt. 404, Subpt. P, App’x 1, § 1.00L). This failure is simply further
reflected in the lack of any limitation in her ability to see around herself and the lack of an
inability to ambulate effectively, as noted by the ALJ.

Finally, Plaintiff contends that, “[e}ven if Section 14.00D6(e)@) did requite that
[Plaintiff] demonstrate an additional, extreme limitation, such as an inability to ambulate
effectively in order to equal Listing 14.09C1, [Plaintiff] has done so.” (PL Br. at 12.) Plaintiff
notes that she “suffered stumbles and falls on account of her scoliosis” (PL Br. at 12 (citing
Tr. at 728)), and that “[t]he ALJ acknowledged that [Plaintiff] had gate [sic] disturbance before
her surgery (PI. Br. at 12 (citing Tr. at 22)). However, sporadic findings of an antalgic gait (see
Tr. at 726 (Sept. 2, 2015), 686 (Feb. 27, 2017)), and Plaintiff's subjective report of one occasion
of stumbles (see Tr. at 728), do not establish an “inability to ambulate effectively” as defined
by § 14.00C6 Gn tutn relying on definition in § 1.00B2(b)), which requires “having insufficient
lower exttemity functioning to permit independent ambulation without the use of a hand-held
assistive device(s) that limits the functioning of both upper extremities,” 20 C.F.R. Pt. 404,
Subpt. P, App’x 1, § 1.00B2(b). Based on the evidence in the record, the ALJ found that »
Plaintiff “did not demonstrate any gait disturbance until just before the surgery,” and “[e]ven

then, she temained able to ambulate effectively,” (It. at 22, 704), and there is substantial

13
evidence in the record, and set out in the ALJ’s decision, to support that conclusion (Tr. 24-
27, 483, 534, 542, 579, 593, 753, 780, 1253).1°

Accordingly, Plaintiff has not established that the ALJ committed reversible error in
determining that Plaintiffs scoliosis and kyphosis did not medically equal Listing 14.09C1.1

IT IS THEREFORE RECOMMENDED that the Commissionet’s decision finding
no disability be AFFIRMED, that Plaintiffs Motion for Judgment Reversing or Remanding
for Further Proceedings the Decision of the Commissionet of Social Security [Doc. #12] be
DENIED, that Defendant’s Motion for Judgment on the Pleadings [Doc. #17] be
GRANTED, and that this action be DISMISSED with prejudice.

This, the 294 day of August, 2019.

/s/ Joi Elizabeth Peake
United States Magistrate Judge

 

10 Plaintiff also notes that she reported difficulty eating and breathing because of her ribcage collapsing into her
pelvis in the months leading up to her spinal surgery (see Tr. at 683 (Feb. 27, 2017), 704 (Aug. 23, 2016)).
However, no objective documentation of malnutrition, significant weight loss, or shortness of breath exists in
the record. Indeed, the ALJ noted that Plaintiff lost 12 pounds after being advised to lose weight in 2015 to
reduce the stress on her back, but her weight was back up to 152 pounds in 2016 and had been stable since.
(Tr. at 20.) Similarly, the ALJ acknowledged Plaintiff's testimony that she “had trouble breathing if she was —
lying on het left side” (T't. at 24), but even then, she elected to wait a few more months to schedule surgery so
that she could take cate of “her family and work needs” (Tr. at 26). The ALJ specifically concluded that the
record did not establish involvement of two or more organs/body systems with at least one at a moderate level
of severity (Ir. at 22), and thus fully analyzed Listing 14.09C2 as well.

11 In het Reply Brief, Plaintiff references the opinion evidence of Dr. Segebarth and Dr. Chewning. (Pl. Reply
[Doc. #20] at 2-4.) However, the AL] considered and weighed this evidence at length, and Plaintiff did not
taise a challenge to the AL]’s treatment of the opinion evidence in her appeal in this case, and instead limited
her challenge to the ALJ’s listing determination at step three at to Listing 14.09C1. Moreover, nothing in the
opinion evidence affects the step three determination or establishes listing-level equivalence.

14
